Per Curiam.

The court erroneously failed to charge the following requests:
1. ‘ ‘ An emergency is a sudden or unexpected occurrence or condition calling for immediate action.”
2. “If the jury finds that the bus operator was confronted with an emergency not created by his negligence, and used that ordinary care which the careful and prudent person would have exercised under the same or similar circumstances, then the Jury must return a verdict in favor of the defendant.”
3. “ That if this plaintiff was injured solely by reason of the fact that an emergency compelled defendant’s driver to suddenly stop this bus, then the verdict must be for defendant.”
The main charge was devoid of any reference to the issue of emergency consequently, the interests of justice require a new trial.
The judgment should be unanimously reversed, with $30 costs to defendant to abide the event and a new trial ordered. No opinion.
Concur — Hart, Di G-iovanna and Benjamin, JJ.
Judgment reversed,, etc.